Bartlett, J.
This action was brought to foreclose a mortgage made by one John E. Murphy to the plaintiff. It was successfully defended by Mrs. Margaret Brady, as the owner of the mortgaged premises, in actual, visible, and exclusive possession thereof, under a prior unrecorded deed from the said John E. Murphy, at the time the mortgage in suit was given. Although the case is a hard one for the appellant, the result reached at the special term seems to have been right, and the reasons assigned by the learned trial judge for his conclusions appear to us quite sufficient. There is only one matter in regard to which we deem it necessary to add anything to what he has said, and that is in reference to a point not made in the court below, but suggested for the first time on the argument of this appeal. The mortgaged property was an apartment house occupied by many tenants. At the time of the transactions in controversy, section 657 of the Hew York city consolidation act (Laws 1882, c. 410) contained the following provision: “Every tenement or lodging house shall have legibly posted or painted on the wall or door in the entry, or some public accessible place, the name and address of the owner or owners, and of the agent or agents, of any one having charge of the renting and collecting of the rents of the same; and service of any papers required by this title, or by any proceedings to enforce any of its provisions, or of the acts relating to the board of health, shall be sufficient if made upon the person or persons so designated as owner or owners, agent or agents.” The learned counsel for the appellant, as we understand his brief, thinks that, in order to *628make Mrs. Brady’s possession sufficiently open and visible to defeat the plaintiff’s claim, it was essential for her to post her name and address on the premises, as prescribed in this section. We cannot concur in this view. Evidence as to the presence or absence of the required notice would have been proper and material, although none appears to have been given; but its absence, even if proved, would not be conclusive against the owner in such a case as this. The statutory provision relied upon is contained in the chapter of the consolidation' act relating to the department of health, and in the title thereof relating to tenement and lodging houses. Its purpose, and manifestly its only purpose, was to facilitate the board of health in the proper administration of its duties; and it would be giving to the section an effect which the legislature neither intended nor contemplated to hold that the open and visible possession of tenement house property in the city of New York could not be established without proving that his name was publicly posted on the premises. The judgment should be affirmed, with costs.
Van Brunt, P. J., and Macomber, J., concur.
NOTE.
Vendor and Vendee—Notice of Equities in Real Estate—Possession. Actual, open, and notorious possession of land is notice to all th,e world of the rights of the occupant. Bergeron v. Richordott, (Wis.) 13 N. W. Rep. 384; ¿eager v. Cooley, (Mich.) 5 N. W. Rep. 1058; Story v. Black, (Mont.) 1 Pac. Rep. 1; Railroad Co. v. Boyd, (Ill.) 7 N. E. Rep. 487; Peasley v. McFadden, (Cal.) 10 Pac. Rep. 179; Carleton College v. Curren, (Minn.) 3 N. W Rep. 688. The rule applies where a grantor continues to hold possession after delivery of the deed. Hansen v. Berthelson, (Neb.) 27 N. W. Rep. 423. The possession must, be actual, open, exclusive, notorious, and visible. Taylor v. Railroad Co., (Cal.) 8 Pac. Rep. 436. But in order to constitute constructive notice, possession need not be by actual residence on the land. But where there is no actual pedis possessio, dominion must be manifested by such open and notorious acts of ownership as will naturally be observed by others, and the acts must indicate ownership so certainly and definitely that they will not be liable to be misunderstood. Hodge’s Ex’rs v. Amerman, (N. J.) 2 Atl. Rep. 257. Actual possession entitles the occupant to the same rights which he would acquire by the recording of the deed, under which he claims. Higgins v. White, (Ill.) 8 N. E. Rep. 808; Banner v. Ward, 31 Fed. Rep. 820: Nolan v. Grant, (Iowa,) 1 N. W. Rep. 709. Possession by husband and wife will impart notice of the equities of the wife in the real estate as against all except those claiming under the husband. Trust Co. v. King, (Iowa,) 12 N. W. Rep. 595. The possession of a tenant is sufficient for the purpose of giving notice to the world of the landlord’s title. Deetjen v. Richter, (Kan.) 6 Pac. Rep. 595; U. S. v. Sliney, 21 Fed. Rep. 894; Conlee v. McDowell, (Neb.) 18 N. W. Rep. 60. But, to constitute notice, the possession of the tenant must commence after his lessor has acquired title. Burt v. Baldwin, (Neb.) 1 N. W. Rep. 457.
Wkere the owner of a tract of land conveyed a portion of it by a deed, which was recorded, and gave a contract to the vendee to convey the remaining portion, and the vendee entered into possession of the entire tract, held that the occupancy of the latter was constructive notice of his equitable interest in that portion of the land contracted to be conveyed, notwithstanding the fact of the recorded deed which might have served to explain his occupancy, to third parties as being merely that of a tenant in common. Weisgerber v. Wisner, (Mich.) 21 N. W. Rep. 331. But see Wrede v. Cloud, (Iowa,) 3 N. W. Rep. 400, where it is held that if there is a deed upon record running to the person in possession, and apparently sufficient to explain the fact of occupancy, then the possession may be referred to such deed, and a subsequent purchaser is not bound to look beyond it.
Where one enters upon a piece of land under color of title or claim of title to the entire tract, possession of a part is sufficient notice that he claims the whole. Gale v. Shillock, (Dak.) 29 N. W. Rep. 661; Watters v. Connelly, (Iowa,) 13 N. W. Rep. 82.
As to how far possession of land is -notice of the rights of the occupant, see, also, Hafter v. Strange, (Miss.) 3 South. Rep. 190; Stiffler v. Retzlaff, (Pa.) 11 Atl. Rep. 876; Sanford v. Weeks, (Kan.) 16 Pac. Rep. 465; Sprague v. Haight, (Iowa,) 6 N. W. Rep. 693; Roll v. Rea, (N. J.) 12 Atl. Rep. 905; Buck v. Holt, (Iowa,) 37 N. W. Rep. 377; Clendenning v. Bell, (Tex.) 8 S. W. Rep. 324.